Exhibit 10.17
CONFIDENTIAL MEMORANDUM
and
2000 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

         
TO:
       
 
       
FROM:
  Paul B. Domorski, CEO    
 
       
SUBJECT:
  Restricted Stock Award   DATE:

I am pleased that you have been selected by the Stock Incentive Plan Committee
of the Board of Directors to receive an award of restricted shares of the Common
Stock of EMS Technologies, Inc. When signed by you and validated by the initials
of the Company’s Human Resources Director, this Memorandum will be the Agreement
governing the award.
Upon your signing this Memorandum, the shares will be issued in your name, but
will be held by the Company until they are vested as a result of your continued
employment as specified below. If your employment is terminated by you or the
Company before the vesting date, the shares will revert to the Company, as
authorized by your signature on this Memorandum. After the shares have vested,
they are no longer subject to forfeiture. Upon vesting, you will incur taxable
income equal to the shares’ fair market value on the date of vesting. If you
wish, at that time you may use some of the shares to pay the withholding and
employment taxes that you will owe.
Your award has the following terms:
Shares                                         Vesting Date
Your option is also subject to the other terms specified in the Terms of
Restricted Stock, Form 5/02/08, including provisions for accelerated vesting or
sale in the event of death or disability. That document is available on our
intranet, MyEMS\EMSTOnline. To view this document, start from the Home page of
MyEMS, select the tab Document Library at the top of the page. Scroll down and
select the folder on the left called Documents. Now select Human Resources and
then Stock Plans. At this site, you will also find the 2000 Plan, and the
Prospectus that describes our restricted stock and outlines information, such as
tax consequences, related to your shares
This award was recommended by EMS management based on your current and potential
contributions to our Company’s overall success. It is a long-term incentive, and
for this reason full vesting requires continued employment for four years. It is
our hope and goal that, as a result of our combined efforts over those years,
and the achievement of our annual performance objectives, EMS stock will become
worth substantially more than it is today, and that this award will thus have a
growing value to you and the attainment of your financial objectives. In this
way, the restricted stock program allows top performers to share in the
Company’s long-term growth and success.
                    , thank you for your contributions to EMS Technologies. Your
talents and hard work are important reasons for the Company’s exciting future. I
look forward to continuing our work together to achieve our potential for
success.
***********************************************

          I acknowledge and accept this Restricted Stock Agreement, including
the
terms and conditions set forth in Terms of Restricted Stock, Form 5/02/08.
hereby irrevocably constitute and appoint EMS Technologies, Inc.
as my true and lawful attorney-in-fact, with full power of substitution, to
transfer
on its stock records all of my right, title and interest in and to the shares of
its
Common Stock awarded under this Agreement, in the event of my termination
of employment prior to the vesting date(s) specified herein.  
I further

             
 
 
 
, 2008  
 
Signature
 
 
    Director, Human
Resources

«Business_Units»

